Per Curiam.

If, in connection with appellants’ petition for a transfer of their liquor store and the subsequent proceeding, there was irregularity in vital matters, illegality or conduct tantamount to fraud, then, the principle of administrative *628finality may not here be invoked or applied. On the other hand, if no snch irregularity, illegality or fraud were present, the State Liquor Authority lacked power to reverse its original determination approving the application. Consequently, under the circumstances of this cáse, we refrain from considering the decisive effect of the Authority’s initial determination, as well as the problem of administrative finality, until after the hearing, directed by the Appellate Division, shall have been held.
The order should be affirmed.
Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke, JJ., concur.
Order affirmed.